DETAILED ACTION
In Applicant’s Response filed 12/9/21, Applicant amended claims 1, 6, 10-11 and 13-14. Claims 3-5 and 7 have been cancelled. Currently, claims 1-2, 6 and 8-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and, therefore, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“engagement means”, as recited in claims 1-2, 6, 9-10, 13 and 14;
“means…for moving” as recited in claim 10; and
“fastening means” as recited in claim 11.
Specifically, these limitations recite a generic placeholder (“means”) coupled with functional language (“engagement”, “moving”, or “fastening”) without giving sufficient structure, material or acts for achieving this function. 
Thus, for claims 1-2, 6, 9-10, 13 and 14, the phrase “engagement means” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is being interpreted to cover the corresponding structure described in the specification (the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiff et al (US 2016/0158065).
With respect to claim 1, Schiff discloses an elastic bandage (bandage 10; comprising an elastic bandage – para [0067]; fig 5-6) comprising:
	an elastic, elongated material (fabric 26; fig 5; bandage 10 is an “elastic” bandage – para [0067]) having an elongated length substantially longer than a width of the material (as shown in fig 5);
	an engagement means joined to a first side surface of the elongated material (cleats 24 on cleat plate 22; fig 5; para [0103-0105]) and being sized and adapted for the elongated material to be pulled around the engagement means during use of the elastic bandage (loop 28 on fabric 26 is used for securing the fabric to the cleats – para [0103]);
	wherein the elastic bandage further comprises a dome shaped unit positioned on a second side surface of the elongated material opposite to the engagement means (outer 
	wherein the apex of the dome shaped unit is projecting outwardly from the second side surface of the elongated material (as shown in fig 6).
	With respect to claim 8, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the dome shaped unit is attached to the second side surface of the elongated material (as shown in fig 5, the encasement 12 is on the side of fabric 25 opposite to plate 22, which is interpreted as being the second side surface of fabric 26).
With respect to claim 9, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the dome shaped unit is attached to the engagement means through a hole in the elongated material (as shown in fig 5, there is a hole in fabric 26 and as shown in fig 6, the encasement 12 is attached to plate 22 through the hole in fabric 26; plate 22 houses the cleats 24 and thus attachment to plate 22 is interpreted as providing attachment to the cleats).
With respect to claim 10, Schiff discloses the invention as claimed (see rejection of claim 9) and Schiff also discloses means adapted for moving the dome shaped unit relative to the base of the engagement means (as shown in fig 5, the encasement 12, fabric 26, and plate 22 are separate, independent elements and thus are interpreted as being independently movable with respect to one another prior to coupling).
claim 11, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the base (22) and the dome shaped unit (12) each comprise a channel (as shown in fig 5, the encasement 12 and plate 22 each have a hole at the center which is interpreted as being a channel provided through the structure) and wherein the channels are aligned (as shown in fig 6 when the elements are coupled and the holes are aligned) and adapted for receiving a fastening means (the opening (aperture 14) is configured to receive a non-adhesive pad placed to removably cover over the bandage and opening – para [0101]; the pad inherently includes some form of fastening means received at least partly at the opening in order to attach the pad to cover the opening).
With respect to claim 12, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the dome shaped unit is generally non-deformable during intended use (the core 18 of tubular shape forming the encasement 12 as shown in fig 2 is solid – para [0094]; thus, the encasement 12 is interpreted as being generally non-deformable due to the inherent rigidity of the solid core).
With respect to claim 13, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that each engagement means has a hook shape (as best shown in fig 14, the cleats 24 have a hook shaped configuration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al (US 2016/0158065).
With respect to claim 2, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the engagement means share a common base (the cleats 24 are all provided on plate 22 as shown in fig 5) but does not explicitly disclose that the elastic bandage comprises three or more engagement means. Schiff does, however, disclose that the bandage comprises “at least one cleat upon the cleat plate” (para [0055;104]) which therefore indicates that the device is capable of having multiple cleats, such as three or more cleats. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided three or more cleats on the cleat plate of Schiff in order to provide additional points of attachment to more securely attach the fabric and thereby more firmly compress the bandage upon a wound area.
With respect to claim 6, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the engagement means (24) comprise:
a base (plate 22) adapted for being connected to the first side surface of the elongated material (as shown in fig 5, plate 22 is configured to be attached to the upper side surface of fabric 26);
shanks connected to the base (vertical portion of each cleat 24 that extends upwardly from plate 22, best shown in fig 14) and projecting outwardly from the first side surface of the elongated material (as illustrated by the arrangement shown in fig 5) and adapted for the elongated material to be pulled around the three or more shanks during use of the elastic bandage (as shown in fig 14); and

Schiff does not explicitly disclose that there are three or more shanks, but, Schiff does, however, disclose that the bandage comprises “at least one cleat upon the cleat plate” (para [0055;104]) which therefore indicates that the device is capable of having multiple cleats, such as three or more cleats. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided three or more cleats on the cleat plate of Schiff in order to provide additional points of attachment to more securely attach the fabric and thereby more firmly compress the bandage upon a wound area.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al (US 2016/0158065) in view of Lawrence (US 5477801).
With respect to claim 14, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the tip of each engagement means points away from the center of the base shared by the engagement means (the tip is interpreted as being at the center of each arc shaped cleat 24 and as shown in fig 5, the tip at the center of each cleat 24 points away from the opening at the center of the plate 22). Schiff does not, however disclose that each engagement means is shaped as a single bladed arrow.


Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/9/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding interpretation of the claims under 35 USC 112(f), Applicant has not amended the claims to avoid them being interpreted under 35 U.S.C. 112(f) or shown that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) – thus, the Office has maintained the interpretation as noted above.
	Regarding the claim rejections under 35 USC 112(b), Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.

Specifically, the Office has noted Applicant’s arguments on page 6 that Schiff fails to disclose a dome shaped unit wherein the apex of the dome shaped unit is projecting outwardly from the second side surface of the elongated material because Schiff relates to a toroidal compression bandage and “the toroid of Schiff is not the same structure as a dome as claimed…”. The Office is not persuaded by these arguments, however, because the claims require that the bandage include a “dome-shaped” unit, not “a dome” as argued by Applicant. As noted in the claim rejections provided above, the outer encasement 12 in Schiff is formed as a torus ring as shown in fig 5 (para [0091]) and this ring is interpreted as being “dome shaped” because it has a rounded contour that provides a hemispherical elevation from a flat surface, thus being shaped as a dome. Thus, the Office maintains that the dome-shaped torus ring in Schiff reads on the claimed “dome-shaped unit” recited in claim 1. 
The Office has also noted Applicant’s further arguments on page 6 that the toroid of Schiff is structurally different from the claimed “dome” because “toroids have a central opening allowing access through the center of the toroid” whereas “domes do not have such a central opening”. The Office is not persuaded by these arguments, however, because as discussed above, the claims define a “dome-shaped” unit, not a dome, and the toroid ring of Schiff is interpreted as reading on this structure. Also, it is commonly known that domes can be constructed with an open hole or “oculus” at the apex (see i.e. “Math of Domes”; Penn Museum – pg 5). Additionally, there are no limitations in the claims which define the dome-shaped structure as having an outer surface or apex that is solid, continuous, or void of any 
The Office has also noted Applicant’s arguments on pages 6-7 that the device of Schiff differs from the claimed invention because it is used for a different purpose. Applicant argues that the toroid in Schiff is designed to prevent direct contact with the wound site and is used for treating head injuries and/or injuries caused by foreign objects which require the opening at the center for exposed brain matter or the foreign object to pass through, whereas the claimed dome-shaped unit “is configured such that the apex…is in direct contact with the wound site to apply direct pressure to prevent bleeding such as in the auxiliary area…and inguinal area…”. The Office is not persuaded by these arguments, however, because there are no limitations in the claims which specify that the dome-shaped unit has an apex that is configured to be in direct contact with the wound site to apply direct pressure to prevent bleeding. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office has also noted Applicant’s argument on page 7 that the device of Schiff differs from the claimed invention because “the toroid of Schiff cannot apply direct pressure to a defined area, such as a wound, to close the wound” because it is “designed not to come into direct contact with the wound”. The Office respectfully disagrees because Schiff discloses that the toroid ring is “applied to the area around the exposed injury…so that consistent pressure is applied around the injury to facilitate reducing the bleeding until appropriate medical care can be administered” (para [0114]). Thus, the device of Schiff is capable of applying pressure to a defined area - such as the area around an exposed injury. Additionally, there are no limitations in the claims which specify that the dome-shaped unit is configured to apply direct pressure to a defined area, such as a wound, to close the wound. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, for at least the reasons provided above, the Office is not persuaded by Applicant’s arguments and therefore maintains that the prior art of record reads on claim 1 as recited in the present application.
The Office has also noted Applicant’s argument on page 7 regarding claims 8-13, but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and, therefore, maintains that the prior art of record reads on claims 8-13 as recited in the present application.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on page 8 with respect to claims 2, 6 and 14 have been fully considered, but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and, therefore, maintains that the prior art of record reads on claims 2, 6 and 14 substantially as recited in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786